Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in para 38, the computer module and the computer system are both labeled as 202.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Stating that the interfaces or radio are certified is arbitrary and does not distinctly claim the invention, nor does it pertain to the invention.  This language renders the claims vague and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahon et al. 9152182.
Referring to fig. 2 and pars. 22-25, McMahon discloses a computer system that provides a universal automatic reconfigurable multiprotocol data recorder system that is cross-platform compatible (including drop-in replacement for legacy data recorders, e.g. L3 communications RM-series data reorders for platforms such as the F-18). The illustrated embodiment comprises:  a computer module 200 for recording and transmitting data; the computer module further comprising a scalable, removable memory unit (RMU) 201; physical interfaces 202, 203, 204 provide cross-platform compatibility for a variety of platforms or computer systems 207, 206, 205. For example, the chassis shell adapters or physical interfaces 202, 203, 204, may be configured to allow the computer module to be installed in electronics bays in manned aircraft, 207, 206, unmanned aircraft 206, or any other platform. 
Fig. 2 further illustrates an embodiment of the present invention as a versatile memory recorder 200, 201 for use on a wide variety of military/commercial platforms (e.g. manned 206, 207 and unmanned airborne platforms 205) that accepts sensor data from a variety of data or source interfaces (e.g. RS-232, RS-485, MIL-STD-1553, GigE, etc.) and stores this data on a scalable (for example, to several TB) and reconfigurable removal memory unit (RMU) 201. In this embodiment, the data recorder hardware is configured as a computer module 200 with physical interface 202, 203, 204, with a removable memory unit 201. The physical interfaces 202, 203, 204, makes the system compatible with a number of airborne platforms or computer systems 207, 206, 205. Further embodiments are usable in any number of on-the-move (OTM) and non-OTM platforms, such as aircraft, helicopters, unmanned aerial vehicles (UAVs), unmanned ground vehicles (UGVs), space platforms, manned ground vehicles, surface vehicles, submarine platforms, marine platforms, submersibles, sensor platforms, scientific 
The above described system further includes a computing module or radio 1500 that includes a communications interface 1524. Communications interface 1524 might be used to allow software and data to be transferred between computing module 1500 and external devices. Examples of communications interface 1524 might include a modem or soft-modem, a network interface (such as an Ethernet, network interface card, WiMedia, IEEE 802.XX or other interface), a communications port (such as for example, a USB port, IR port, RS232 port Bluetooth.RTM. interface, or other port), or other communications interface. Software and data transferred via communications interface 1524 might typically be carried on signals, which can be electronic, electromagnetic (which includes optical) or other signals capable of being exchanged by a given communications interface 1524. These signals might be provided to communications interface 1524 via a channel 1528. This channel 1528 might carry signals and might be implemented using a wired or wireless communication medium. Some examples of a channel might include a phone line, a cellular link, an RF link, an optical link, a network interface, a local or wide area network, and other wired or wireless communications channels.  
Note: although a SIM card or antenna aren’t specially disclosed by McMahon, it is inherent that these devices could and would be used within McMahon’s system as described above.  Therefore these features do not patentably distinguish the claimed invention.  




 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914.  The examiner can normally be reached on normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644